Spalding, J.,
(concurring). The disregard in the trial of this case of the rules of pleading and of evidence has created great confusion in the record, and made it extremely difficult for me, at least, to arrive at a determination of the questions submitted. The complaint is in the usual form for actions for claim and delivery. The answer simply denies possession, or right to possession, or ownership, at any time in plaintiff. The evidence submitted by the defense was directed toward proving the estoppel of plaintiff to assert ownership as against the defendant. No proper objections were made to the admission of considerable evidence intended to *615show estoppel, and it may be questioned . whether the defendant after striking out incompetent and irrelevant testimony properly objected to establish estoppel. The burden of proof was on the defendant to establish such defense. Certain facts appear to be pretty clearly established by the evidence, among others that Mrs. Roberts owned the cattle in question in her own right, and it is not shown that she authorized the mortgage to Little, or knew that her husband had given permission to Budlong "to use them,” until some time after the mortgage was given. Neither is it clear that she knew to whom they were mortgaged until after possession was taken for foreclosure.
The findings were drawn on the theory of the pleadings disregarding the theory on which the defense was in fact made, and some are in direct conflict. Many of the “findings of fact” are mere conclusions of law, and several material findings are wholly unsupported by evidence. When the unsupported findings are eliminated, those which remain do not warrant the judgment; and for this reason I concur in holding that a new trial should be granted.
Morgan, C. J. (dissenting.) I think the judgment should be affirmed. The evidence, although not entirely satisfactory, warrants the finding of the lower court that the plaintiff authorized the giving of the mortgage. This is particularly a case where this court should give great weight to the findings of the trial court, and they should not be disturbed unless shown to be clearly and unquestionably against the preponderance of the evidence. Dowagiac Mfg. Co. v. Hellekson, 13 N. D. 257, 100 N. W. 717; Jasper v. Hazen, 4 N. D. 1, 58 N. W. 454, 23 L. R. A. 58. The plaintiff’s husband was her agent in all business matters. She knew that the possession of the stock was in-her husband. She did not object to the branding of the cattle with what was practically the Bud-long brand. She made no objection when informed that the husband had loaned the cattle to Budlong “to help him out,” and never repudiated the mortgage until the trial. From the evidence it is difficult to see how she could have been ignorant of the giving of the mortgage when all these matters are taken into consideration, together with the intimate relations existing between husband and wife. If she was ignorant of the mortgage, I think she should be estopped by her actidns from asserting that fact now. The fact of not pleading an estoppel is immaterial in this case *616as there is not a sufficient objection to the evidence or to the answer on that ground, and its alleged insufficiency is first raised in this court.
(120 N. W. 563.)